Order entered October 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01388-CV

          PREMIER POOLS MANAGEMENT CORP. AND SHAN POOLS, INC.
                 D/B/A PREMIER POOLS AND SPAS, Appellants

                                                V.

                              PREMIER POOLS, INC., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07182

                                            ORDER
       We GRANT appellee’s October 1, 2015 third motion for an extension of time to file a

brief TO THE EXTENT that appellee shall file a brief by OCTOBER 22, 2015. We caution

appellee that no further extension of time will be granted.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE